On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
When this case was called for trial, the Attorney General moved for the dismissal of the appeal, on the ground that the defendant had broken jail and was at large, supporting his motion by conclusive evidence of the fact.
Counsel claiming to represent the defendant, under authority since the escape, has moved counter, for a continuance, giving the court the assurance that his client would surrender in time for trial when the case shall again come up.
The court has no mercy to extend to one who has voluntarily placed himself beyond the law and, however much it may lend a willing ear to the request and assurances of counsel, it would fail in its duty to compromise with jail breaking and convicted felons.
It is now settled that a prisoner under conviction and sentence, who escalios from custody during- the pendency of his appeal, cannot by counsel prosecute his appeal and forfeits all rights to be heard on the same. State vs. Wright, 32 Ann. 1017; State vs. Edwards, 36 Ann. 863; State vs. Mansfield, 38 Ann. 563.
It is, therefore, ordered that the appeal heroin bo dismissed w’th costs.